Citation Nr: 1137264	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  11-20 129	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the June 8, 2011, decision by the Board of Veterans' Appeals that denied entitlement to an increased disability ratings for degenerative changes of the cervical spine, the lumbar spine, and status post tibial plateau fracture with degenerative changes and deformity, right knee and proximal lower leg, may be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

In June 2011, the Veteran filed what was interpreted to be a CUE motion as to a Board decision rendered earlier that month.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2010).

The issue of whether the December 2008 rating decision, which granted entitlement to service connection for posttraumatic stress disorder [assigning a 30 percent disability rating] and denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities may be revised on the basis of clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1956 to March 1984.

2.	On September 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran [ through his authorized representative,] that a withdrawal of this motion is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an CUE motion by the Veteran (or his authorized representative) have been met.  38 C.F.R. § 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board may dismiss any CUE motion (of a Board decision) prior to promulgation of a decision if a motion to withdraw is submitted to VA in writing.  38 C.F.R. § 20.1404(f) (2010).   Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran [ through his authorized representative,] has withdrawn this CUE motion and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the motion and it is dismissed.


ORDER

The CUE motion is dismissed without prejudice.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


